CHRIS DANIEL
                                                               01-15-00493-CR
                               HARRIS COUNTY DISTRICT CLERK

 ©
                                                                               FILED IN
May 21, 2015                                                            1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
JERALD K. GRABER                                                        5/29/2015 3:32:02 PM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                Clerk
917 FRANKLIN, SUITE 517
HOUSTON TX 77002

Defendant’s Name: RODRICK ODELL WILLIAMS

Cause No: 1373609

Court:   180th
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 05/18/2015
Sentence Imposed Date: 05/18/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JERALD K. GRABER



Sincerely,

7s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     KATHLEEN POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                          Cause No.                                             FILED
                                                                                                 Chris Daniel
                                         THE STATE OF TEXAS                                      District Clark

              fadriti         mvJi                     ,v~
                                                         AJKJAJ                         Time:
                                                                                                 MAY 1 8 2015
                                                                                                 Harrl* County, Tax..


                  185'*        District Court / County Criminal Court at Law No.
                                                                                                      Deputy



                                           Harris County, Texas


                                            NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On         Afy     If, zots
NOTICE OF APPEAL of his conviction.
                                    (date), the defendant in the above numbered and styled cause gives


The undersigned attorney (check appropriate box):
        MOVES to withdraw.
        ADVISES the court that he will CONTINUE to represent the defendant on appeal.

           5-19-15
Date                                                     Attorney (Signaatiwe)
       ](odrtck IflA'f IVM?                                              fondA (yÿ
Defendant (Printed name)                                 Attorney (Printed name)

                                                         State Bar Number
                                                                                 OMoito
                                                                            ill   {WkV,
                                                         Address
                                                                             715- ZV\-l,5&
                                                         Telephone Number
The defendant (check all that apply):
        REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
       appellate counsel to represent him.
        ASKS the Court to ORDER that a free record be provided to him.




____
        ASKS the court to set BAIL.
        Accordingly, Appel lanÿASKS the Court to conduct a hearing, make findings, and enter an Order




 __ w
Granting theÿquested relief

 <9
Defendant (Signature)
                                                               l\c jack
                                                         Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON                              5- \9y~ X               /AAX
By Deputy District Clerk of Harris County, Texas        i



                                                   06/01/06
                                                                   ORDER

           On      S ItVSllS                  the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.

                              for the purpose of
                      US employing counsel
                  /ÿpÿaying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdr                              /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
 /CI Defendant’s / appellant’s motion is GRANTED and
                                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $      10
                                                                                                                                  **“*
           To CONTINUE as presently set.                                                                                    /A
           DENIED and is SET at No BOND. (Felony Only)
                                                                                                        !
                                                                                                                          Si                     3
                                            \UA\f
DATE SIGNED:

                                                                         JUDGE PRESIDING,
                                                                          l&Q DISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT
                                                                                                                       &
                                                                                                                       \
                                                                                                                        "On
                                                                                                                  LAW NO.
                                                                                                                                         V

                                                                                                                                                 w
                                                                         HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                    06/01/06
                                                     Cause No.        j

   THE STATE        OF   TEXAS                                                   IN THE    I ftD DISTRICT COURT
   v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

Y\ OdriCt                 \ll\\\C\mxDefendant                                   HARRIS COUNTY, TEXAS


            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT                                                  OF   APPEAL*
  I, judge of the trial court, certify this criminal case:
                is not a plea-bargain case, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                not withdrawn or waived, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                right of appeal, [or]
        |~1     is a plea-bargain case, and the defendant has NO right of appeal, [or]
        n   /--ihe defendant has waived the right of appeal.

  Judge                                                                     Date Signed

  I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
  this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
  Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
  appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
  petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
  wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
  communication, of any change in the address at which I am currently living or any change in my current prison
  unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
  change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



  Defendarft                       FILED
                                    Chris Daniel
                                                                            Defendant's Counsel
                                       District Clerk
  Mailing Address: _                                                        State Bar of Texas ID number:
                                      MAY 18 2U1b
  Telephone number: Time:                                                   Mailing Address:                   j/7
  Fax number (if any):
                               —       H*rrls County, Tsxas

                                                                            Telephone number:
                                                                            Fax number (if any):
                                                                                                              71 3- Z,ZH- 2-325

  * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
  right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case -that is, a case in
  which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
  prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
  and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
  25.2(a)(2).
                                                                   CLERK
                                                                                                                          9/1/2011
       APPEAL CARD
                                   .\t
 °&}                .         ft       Cause No.
                                     loiaucQ
                The State of Texas
                         Vs
   ?vMr\cX          Qÿcii WaiiA
Date Notice         r-vf'-zr
Of Appeal:           5- igr'S-
Presentation:                 Vol.           Pg*.

Judgment:                     Vol.   _       Pg..


Court Reporter
Court Reporter
Court Reporter
                 _
                 Kfv4-h\JUO SLXÿCXSL
                 _
Attorney
on Trail jofg

Attorney
on Appeal           -r*sr>
       Appointed _             Hired

Offense       AvV Aÿr
Jury Trail:             Yes   \/       No.

      _ i
Punishment
Assessed


         _
Companion Cases
(If Known)

Amount of
Appeal Rond

Appellant
Confined:               Yes   J      No.
Date Submitted
To Appeal Section        5-i°i-isr
Deputy Clerk    V